The employer, a corporation organized under the laws of the State of New York, was engaged in the transportation of freight. It owned and operated a steam lighter known as the C. of Y. which carried freight on the Hudson river between the city of Yonkers and other points between the New York and New Jersey shores. The vessel was documented under the laws of the United States and was self-propelled. The crew consisted of a captain, as engineer, a fireman and two deck hands. Claimant was employed as a fireman on this lighter. The operations of the vessel were controlled and directed from the principal office of the employer, which was situated in the city of Yonkers, N. Y. The employer is subject to the New York State Unemployment Insurance Law and has paid contributions on the earnings of its admitted employees. The period of claimant’s employment and the amount of his earnings are not in dispute. The sole issue on this appeal is whether or not claimant worked in employment covered under the New York State Unemployment Insurance Law. Claimant was a member of a crew of a vessel on the navigable waters of the United States, and is, therefore, excluded from the operation of unemployment insurance acts by virtue of Federal legislation. Decision affirmed, with costs against the State Industrial Commissioner, on the authority of Matter of Schein [262 App. Div. 573], decided herewith. Present — Hill, P. J., Crapser, Bliss, Heffernan and Sehenck, JJ.